TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


 


 
NO. 03-01-00619-CR

 


 


Jack Warren Davis, Appellant

 
v.


State of Texas, Appellee







FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT

NO. CR-89-251, HONORABLE CHARLES R. RAMSAY, JUDGE PRESIDING 



O R D E R
PER CURIAM
		Gene R. Lee, the official court reporter responsible for preparing the reporter's record
in this appeal, has moved for an extension of time to prepare the record.  The judgment was signed
on November 8, 2001.  The record was due on March 8, 2002.  Mr. Lee has requested a ninety-day
extension and represented that the record will be completed by June 6, 2002.
		We grant this request for extension, but will grant no further extensions.
		It is ORDERED May 17, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish